Citation Nr: 1014991	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar strain with left-sided 
sacroiliac joint dysfunction and degenerative changes (low 
back disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1988 to December 
1991, from August 1992 to August 1995, from February 2003 to 
March 2004, and from March 2006 to April 2007; he also had 
service in the Oregon National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon (RO).  An 
August 2008 rating decision granted service connection for a 
low back disability and assigned a 10 percent rating 
effective April 14, 2007, and the Veteran timely appealed the 
assigned rating.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in February 
2010, and a copy of the transcript is of record.

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2010 hearing that his 
low back disability has  worsened since his most recent VA 
evaluation in June 2008.  With respect to the service 
connection issues on appeal, the Board notes that although 
there is evidence that the Veteran "engaged in combat with 
the enemy" during Operation Desert Storm in 1991, PTSD has 
not been diagnosed.  Although the Veteran also claims 
stressors involving the deaths of friends during his service 
in Operation Iraqi Freedom in 2003 and 2004, there is no 
evidence on file that the Veteran "engaged in combat with 
the enemy" during Operation Iraqi Freedom and no 
verification of his stressors.  With respect to his sleep 
apnea, which was diagnosed on a sleep study in October 2008, 
there is no medical nexus opinion on file on whether there is 
a causal relationship between his sleep apnea and either 
service or service-connected sinusitis.  

The Veteran testified in February 2010 that he joined the 
Oregon National Guard and was deployed with the 52nd 
Engineers in Iraqi in 2003; and that his friend Nathan Nakis 
was killed in a convoy accident in approximately August 2003 
and his friend James Wolf was killed in an IED explosion in 
approximately December 2003 or January 2004.  These stressors 
have not been verified.

In determining whether service connection is warranted for 
PTSD, there must be medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2009).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, a 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO 
for the following actions:  

1.  The AMC/RO must take appropriate 
action to contact the Veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional medical 
records since the most recent evidence in 
September 2009 pertinent to any of the 
claims currently on appeal.  After 
obtaining any necessary authorization 
from the Veteran for the release of his 
private medical records, the AMC/RO 
should obtain and associate with the file 
all records that are not currently on 
file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it will inform the Veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

2.  The AMC/RO will also request that the 
Veteran provide a written account of any 
additional information related to his 
service stressors for each of his periods 
of service after Desert Storm that he may 
be able to provide in order to help U.S. 
Army and Joint Services Records Research 
Center (JSRRC) locate the records, to 
include information related to the 
approximate dates within a 60 day time 
frame (e.g., May through July 1971), 
locations, involved units, names of 
casualties, and any other relevant data.

3.  Thereafter, the AMC/RO should send 
a copy of the Veteran's DD 214 and 
service personnel records with his unit 
assignments and a copy of this remand 
to JSRRC at 7701 Telegraph Road, 
Kingman Building, Room 2CO8, 
Alexandria, VA 22315-3802 or any other 
appropriate agency, for verification of 
the alleged stressful events in service 
after 1991.  Specifically, the AMC/RO 
should attempt to verify the deaths of 
Nathan Nakis and James Wolf.  
    
4.  After the above developments have 
been completed, the AMC/RO will arrange 
for a VA examination to determine 
whether the appellant has PTSD as a 
result of any his periods of service 
based upon any verified stressor, to 
include the already verified stressor 
in 1991, as well as whether he has any 
other psychiatric disability due to 
service.  The following considerations 
will govern the examination:

a.  The AMC/RO must advise the 
examiner of their stressor 
determination for the periods 
after 1991, and that only such 
stressors may be considered in 
determining whether the Veteran 
has PTSD related to his military 
service.  

b.  The claims files must be 
reviewed by the examiner, who 
must acknowledge receipt and 
review of the claims folder and a 
copy of this remand in any report 
generated as a result of this 
remand.  

c.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
must specify (1) whether each 
alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and 
(2) whether there is a link 
between the current 
symptomatology and one or more of 
the in-service stressors found to 
be established by the record and 
found sufficient to produce PTSD 
by the examiner.  A complete 
rationale for all opinions must 
be provided.  The report prepared 
must be typed.

d.  The reviewer must also offer 
an opinion as to whether any 
other current psychiatric 
pathology is attributable to any 
disease or incident suffered 
during the Veteran's active 
service.  The reviewer will 
identify all psychiatric 
conditions that have been present 
and distinguish conditions that 
are acquired from conditions that 
are of developmental or 
congenital origin, if any.  If 
there have been multiple 
disorders present, the examiner 
will express an opinion as to 
whether they are proximately due 
to service.  The examiner will 
also provide an opinion as to 
whether the Veteran has sleep 
apnea due to service, to include 
due to any psychiatric disability 
determined to have been incurred 
as a result of service or to 
service-connected sinusitis.  A 
complete rationale for all 
opinions must be provided.  If 
the examiner is unable to render 
an opinion without resort to 
speculation, he or she should so 
state and explain why.

5.  The AMC/RO will also schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected low back disability.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must determine the current 
symptomatology and severity of the 
Veteran's service-connected low back 
disability, to include range of 
motion findings, information on any 
incapacitating episodes, as defined 
in 38 C.F.R. § 4.71a, and any 
neurological disorder associated 
with the service-connected low back 
disability.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state and explain why. 

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.

6.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

7.  Thereafter, the AMC/RO will review 
the claims files and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Following completion of all indicated 
development, the AMC/RO will readjudicate 
the claims of service connection for PTSD 
and for sleep apnea and the claim for an 
initial evaluation in excess of 10 
percent for service-connected low back 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent law and regulations.  The 
Veteran and his representative should 
then be given an appropriate opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the Veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


